United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 12-1123
                                   ___________

Darius J. Whitson, I,                  *
                                       *
            Appellant,                 *
                                       * Appeal from the United States
     v.                                * District Court for the
                                       * Eastern District of Missouri.
Metropolitan St. Louis Sewer District; *
Gusdorf Law Firm, LLC; Randall E.      * [UNPUBLISHED]
Gusdorf, Attorney at Law,              *
                                       *
            Appellees.                 *
                                  ___________

                             Submitted: June 7, 2012
                                Filed: June 7, 2012
                                 ___________

Before LOKEN, BOWMAN, and BENTON, Circuit Judges.
                          ___________

PER CURIAM.

      Darius J. Whitson brought this pro se action seeking to assert claims under 42
U.S.C. §§ 1981 and 1983, and state law. He now appeals from the district court’s1 28
U.S.C. § 1915(e)(2) pre-service dismissal of his complaint, without prejudice. Upon
carefully reviewing the record and concluding that the dismissal was proper for the
reasons stated by the district court, this court affirms. See 8th Cir. R. 47B.


      1
        The Honorable Rodney W. Sippel, United States District Judge for the Eastern
District of Missouri.